UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YOTAM MAROM AND MIRIAM ROCEK,
Plaintiffs, 15-cy-2017 (PKC)
-~against-

AMENDED ORDER
NYPD SERGEANT FIOR BLANCO, NYPD
LEGAL BUREAU LIEUTENANT DANIEL
ALBANO, NYPD LEGAL BUREAU
DETECTIVE KENNETH O’DONNELL, NYPD
OFFICER MICHAEL GALGANO, SHIELD NO.
2671, AND NYPD OFFICER CYNTHIA
BOYLE, SHIELD 06663,

Defendants,

CASTEL, U.S.D.J.

Plaintiff Yotam Marom’s motion (Doc 166) to reconsider this Court’s grant of
summary judgment on his fair trial claim is DENIED.

Plaintiff Miriam Rocek shall file her proposed voir dire, proposed jury
instructions, proposed verdict sheet and any in limine motions by January 17, 2020, Also by
January 17, plaintiff shall deliver her portion of the proposed Joint Pre-Trial Order to defendants.
Defendants shall file their proposed voir dire, proposed jury instructions, proposed verdict sheet
and any in limine motions by January 31, together with their response to plaintiff's in limine
motions. Plaintiff shall respond to defendants in limine motions by February 14, 2020. The
patties shall file the proposed Joint Pre-Trial Order by February 14, 2020. The Final Pre-Trial
Conference will be held on March 20, 2020 at 3 p.m. The case is set as first back-up trial to

United States v. Niket Jain, 19 cr 59(PKC) on March 30, 2020 at 10 a.m..

 

 
SO ORDERED.

P. Kevin Castel
United States District Judge

Dated: New York, New York
November 14, 2019
2019 - 2020 Trial

October 2, 2019 Trial
December 3, 2019 BENCH TRIAL
January 21, 2020 Trial
January 28, 2020 Trial

FIRST BACK UP TO PIVNICK
January 28, 2020 Trial

February 10,2020 Trial

S2 15 CR 379
USA v. Juan Antonio
Hernandez Alvarado

17 Civ, 8223
SEC v. Rashid

18 CR 871
USA v. Saeed Malik
Thomas Norris

19 CR 464
USA v. Bryan Pivnick

15 Civ. 4455
Peralta v. PO Steven Gliner

19 CR 521
USA v. Peter Bright

19 Cr, 59
USA v. Niket Jain

19 CR 395
USA v. Vance Collins
And Ramon Ramirez,

Part One

March 30, 2020 Trial
April 6, 2020 Trial
Week of January 6, 2020

Week of January 13, 2020

10 days

1 week

1 week

1 week

1 week

1 week

1 week

 
